ELECTROLYTE MEMBRANE FOR FUEL CELL, MANUFACTURING METHOD OF ELECTROLYTE MEMBRANE, MEMBRANE ELECTRODE ASSEMBLY, AND FUEL CELL

DETAILED ACTION


Rejoinder
Previous withdrawn claims 9-11 are hereby rejoined and examined with elected claims 1-8 (See below).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 9: A membrane electrode assembly for a fuel cell, wherein the anode electrode is disposed on the first face and the cathode electrode is disposed on a second face of the electrolyte membrane according to claim 1.
Claim 10: A fuel cell comprising:
a membrane electrode assembly having the anode electrode disposed on the first face of and having the cathode electrode disposed on a second face of the electrolyte membrane according to claim 1.
Claim 11: A manufacturing method of an electrolyte membrane for a fuel cell, comprising:
in a form of sheet such that the nanofiber unwoven cloth is buried in the electrolyte solution;
drying the electrolyte solution to form an electrolyte resin to form an electrolyte membrane having the nanofiber unwoven cloth buried in the electrolyte resin; and
thereafter, peeling off the base material from the electrolyte membrane thereby exposing the nanofiber unwoven cloth only from a first face of the electrolyte membrane, the first face being a face from which the base material is peeled off, and an anode electrode being disposed on the first face.

Allowable Subject Matter
Claims 1-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Banerjee et al. (US 5795668) in view of Gummalla et al. (WO 2012099582 A1) was relied on as prior art(s) for teaching an electrolyte membrane for a fuel cell as recited in claim 1, but does not teach a nanofiber unwoven cloth buried in the electrolyte resin and the nanofiber unwoven cloth is exposed only from a first face of the electrolyte membrane. Claims 1 and its dependent claims 2-10 are allowed.
Pursuant to the procedures set forth in MPEP § 821.04(b), claim 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability  it includes all the limitations of the allowable product claim 1.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 3, 2015 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727